UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6883



WILLIAM RICHARD MARVIN, III,

                                                Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-00-742-2)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Richard Marvin, III, Appellant Pro Se. Richard Bain Smith,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Richard Marvin, III, seeks to appeal the district

court’s   order   denying   relief   on    his   petition   filed   under   28

U.S.C.A. § 2254 (West 1994 & Supp. 2001).            We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we deny Marvin’s motion for a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See Marvin v. Angelone, No. CA-00-742-2 (E.D. Va. filed May

1, 2001; entered May 2, 2001).            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                    DISMISSED




                                     2